In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00029-CR



     WASMECIA WYSHINELL JEFFERY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 26846




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       In 2016, Wasmecia Wyshinell Jeffery pled guilty to, and was convicted of, delivery of a

controlled substance, cocaine, of less than one ounce in a drug-free zone. Pursuant to a plea

agreement, Jeffery’s ten-year sentence was suspended, and she was placed on community

supervision for ten years. On January 16, 2018, Jeffery’s community supervision was revoked,

and she was sentenced to eight years’ imprisonment.

       Jeffery’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Counsel has filed a

brief pursuant to Anders v. California and has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced. See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

       Counsel sent a copy of the brief to Jeffery, provided her with a copy of the record, advised

Jeffery of her right to review the record and to file a pro se response, and advised her of the deadline

to file her response. On May 24, this Court advised Jeffery that her case would be submitted to

the Court on June 14. Jeffery had filed neither a pro se response nor a motion requesting an

extension of time in which to file such a response.




                                                   2
         We have determined that this appeal is wholly frivolous. We have reviewed the entire

appellate record and have independently determined that no reversible error exists. See Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders context, once we determine

that the appeal is without merit, we must affirm the trial court’s judgment. Id.

         We affirm the trial court’s judgment.1



                                                        Josh R. Morriss, III
                                                        Chief Justice

Date Submitted:             June 14, 2018
Date Decided:               June 26, 2018

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
she must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                            3